 1   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
 2   srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
 3   915 I Street, Room 4010
     Sacramento, CA 95814-2608
 4   Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
 5
     Attorneys for the CITY OF SACRAMENTO POLICE DEPARTMENT and POLICE
 6   OFFICER PATRICK MULLIGAN
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
      CANDIDA JOHNSON,                                    Case No.: 2:18-cv-00639-MCE-KJN
12
                       Plaintiff,                         STIPULATION AND ORDER TO
13                                                        EXTEND DISCOVERY CUT-OFF

14         vs.

15    CITY OF SACRAMENTO POLICE
      DEPARTMENT; POLICE OFFICER
16    PATRICK MULLIGAN; and DOES 1
17    through 25, inclusive,

18                     Defendants.

19

20   TO: THE HONORABLE MAGISTRATE JUDGE KENDALL J. NEWMAN

21         IT IS HEREBY STIPULATED between the parties, by and through their respective

22   counsel of record that the discovery cut-off be extended.

23         The parties are in the process of meeting and conferring on discovery issues and need

24   additional time to complete discovery and have only recently discovered the identity of

25   potentially relevant witnesses that were disclosed in Supplemental Rule 26 Disclosures.

26         The parties further stipulate and agree that any additional discovery will be related to

27   depositions only and not to additional written discovery.

28   ///

                                                    1
                      STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
 1       It is stipulated between the parties, that the following cutoff dates be set:

 2       FACT DISCOVERY CUT-OFF:                      07-15-2019

 3       EXPERT DISCOVERY CUTOFF:                     09-15-2019

 4   DATED: April 2, 2019                             LAW OFFICES OF JOSE R. VALDEZ

 5

 6
                                               By:    /s/ JOSE R. VALDEZ
 7                                                    JOSE R. VALDEZ

 8                                                    Attorneys for Plaintiff, CANDIDA
                                                      JOHNSON
 9

10   DATED: April 2, 2019                             KRAVITZ LAW OFFICE

11

12
                                               By:    /s/ JEFFREY S. KRAVITS
13                                                    JEFFREY S. KRAVITZ

14                                                    Attorneys for Plaintiff, CANDIDA
                                                      JOHNSON
15

16   DATED: April 2, 2019                             SUSANA ALCALA WOOD
                                                      City Attorney
17

18

19                                             By:    /s/ SEAN D. RICHMOND
                                                      SEAN D. RICHMOND
20                                                    Senior Deputy City Attorney

21                                                    Attorneys for the CITY OF SACRAMENTO
                                                      POLICE DEPARTMENT and POLICE
22                                                    OFFICER PATRICK MULLIGAN

23
        I, Sean D. Richmond, certify that I have permission to affix the signatures of Jeffrey S.
24
     Kravitz and Jose R. Valdez to this document by email permission.
25

26
27

28

                                                     2
                     STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
 1                                      ORDER

 2       Good cause appearing, IT IS SO ORDERED.

 3   Dated: April 3, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            3
                    STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
